DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/01/2021 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 3-9, 15-16 and 19-20 have been withdrawn from consideration.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 11/30/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Pub. No. 2005/0137496) in view of Bierman et al. (Pub. No. 2008/0249476).
	Regarding claim 1, Walsh et al. teaches a medical article securement system (10, Figs. 2 and 4) for securing a medical article (50, Fig. 4), the system comprising: a patch (82, Fig. 3) comprising a first major surface (top surface of 82 where 72/74/76 are located, see Figs. 2 and 4), and a second major surface (bottom surface of 82 that directly contacts patient’s skin, see Fig. 3), opposite the first major surface (top surface of 82, see Fig. 2), comprising; a vertical wall (vertical wall, Fig. 4 below, it should be noted that “vertical” depends on the orientation of the device; i.e. depending on how the device is orientated all of the components of the device can be deemed to be in a vertical position at some point in time given that the claim does not have a reference to “vertical”), the vertical wall comprising a first major surface (1st major surface, Fig. 4 below) positioned to face the medical article (50, see Fig. 3 for example) and a second major surface (2nd major surface, Fig. 4 below) opposite the first major surface (see Fig. 4 below), the second major surface (2nd major surface, Fig. 4 below) comprising a first mating surface (86, Fig. 4) comprising one of a hook or loop material (see [0023]); and a flap (72 and see flap, Fig. 4 below) comprising a fixed end (fixed end, Fig. 4 below) coupled to the patch (82, see Fig. 4), and a free end (95, Fig. 4) that is movable with respect to the patch (82) between a first position (position of 95 in Fig. 4) in which the free end  (95) is not positioned in overlapping relationship with the vertical wall (vertical wall Fig. 4 below) and a second position (position when 84 directly engages 86, see Fig. 5) in which the free end (95) is positioned in overlapping relationship with the vertical wall (see Figs. 4 and 5) to couple at least a portion of the medical article (50) to the patch (82, see Fig. 3 and 5 for example), at least the free end (95) comprising: a first major surface (1st major surface, Fig. 4 below) positioned to face the medical article (50, see Figs. 3 and 5 for illustration of how the first major surface is positioned to face 50 when 50 is inserted into 72), at least a portion of the first major surface comprising a second mating surface (84, Fig. 4) comprising one of a hook or loop material ([0023]) configured to engage the first mating surface of the vertical wall (see Fig. 4 below and [0023]), and a second major surface (2nd major surface, surface opposite the 1st major surface of the flap see Fig. 4 below), opposite the first surface (see Fig. 4 below), positioned to face away from the medical article (50, see Fig. 4 below illustrating the 2nd major surface facing away from the medical article).  
Examiner’s Annotated Fig. 4
[AltContent: arrow][AltContent: textbox (2nd major surface)][AltContent: arrow][AltContent: textbox (1st major surface)][AltContent: arrow][AltContent: textbox (vertical wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    243
    284
    media_image1.png
    Greyscale



Examiner’s Annotated Fig. 4 
[AltContent: arrow][AltContent: textbox (2nd major surface)][AltContent: textbox (1st major surface)][AltContent: arrow][AltContent: textbox (flap)][AltContent: ]
    PNG
    media_image1.png
    243
    284
    media_image1.png
    Greyscale
 
Walsh et al. does not specifically teach a skin-contact adhesive; however, Bierman et al. teaches a medical article securement system (10, Fig. 1) with a skin contact adhesive (16, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Walsh et al. by substituting straps 100 and 102 for the skin contact adhesive and covering liners taught by Bierman et al. for attaching the device to the patient ([0011]).  Further, Walsh et al. teaches that modifications may be made to the device such as an adhesive could be used for attaching the holder to the patient’s limb (see [0027]).
Regarding claim 2, Walsh et al. in view of Bierman et al. teaches wherein at least the free end (95) of the flap is positioned to extend from the first major surface of the vertical wall (see annotated Fig. 4 above illustrating 95 extending from the inner surface of the portion indicated as the vertical wall via the long portion of the flap).  
Regarding claim 10, Walsh et al. in view of Bierman et al. teaches wherein the system is free of a rigid component that is more rigid than the flap (see [0022] where 108 may be formed for a non-rigid material).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Walsh et al. in view of Bierman my forming all components of the device to have the same degree of flexibility since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claim 11, Walsh et al. in view of Bierman et al. teaches wherein at least a portion of the first major surface (1st major surface, Fig. 4 above) of the patch includes the first mating surface (86, see Fig. 4 above it is the Examiner’s position that he 1st major surface includes 86 as a result of 86 being on the 2nd major surface being on the opposite side of the 1st major surface and the 2nd major surface including 86).  
Regarding claim 12, Walsh et al. in view of Bierman et al. teaches wherein the vertical wall extends substantially orthogonally with respect to the patch (82, see Fig. 4 below; it is the Examiner’s position that the portion indicated below of the vertical wall extends substantially orthogonally with respect to 82 prior to 84 and 86 being coupled).  
Examiner’s Annotated Fig. 4
[AltContent: textbox (portion of vertical wall that extends substantially orthogonally to 82)][AltContent: arrow][AltContent: textbox (vertical wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    243
    284
    media_image1.png
    Greyscale

Regarding claim 13, Walsh et al. in view of Bierman et al. teaches wherein the vertical wall and the flap are integrally formed (see Fig. 4 above illustrating the vertical wall and flap being integrally formed).  
(78 and 90, Fig. 4) of the flap (72), and wherein the free end (95) of the flap is formed by a second end of the flap that is opposite the first end (see Fig. 4 illustrating the 95 formed by a second end of 72 that is opposite 78 and 90).  
Regarding claim 15, Walsh et al. in view of Bierman et al. teaches further comprising the medical article (50, see Fig. 4) but does not specifically teach wherein the medical article includes a multi-lumen joint, and wherein the vertical wall is positioned to provide a longitudinal stop for the multi-lumen joint.  However, Bierman et al. teaches a medical securement system (10, Fig. 1) comprising a medical article (8, Fig. 6) wherein the medical article (8) includes a multi-lumen joint (112, Fig. 6), and wherein the vertical wall is positioned to provide a longitudinal stop for the multi-lumen joint (see Fig. 11, when 8 is within 30a, the inner vertical wall of 80a provides a longitudinal stop as a result of the inner vertical wall helping secure 8 within 30a).  It should be noted that this is a functional recitation and it is the Examiner position that the vertical wall taught by Walsh et al. in view of Bierman et al. is capable of providing a longitudinal stop for 112.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Walsh et al in view of Bierman et al. by substituting the catheter taught by Walsh et al. in view of Bierman et al. for the catheter taught by Bierman et al. because both catheters are medical devices used to deliver or withdraw a fluid from the patient; hence, the substitution would yield the same predictable result.  
Regarding claim 17, Walsh et al. in view of Bierman et al. teaches further comprising a longitudinal axis (longitudinal axis, see Fig. 4 below) configured to be substantially aligned with a longitudinal axis of the medical article (see Fig. 4); wherein the vertical wall (see Fig. 4 above) has a length (length, see Fig. 4 below) that is greater than a width (width, see Fig. 4 below) and a thickness of the vertical wall (thickness, see Fig. 4 below), and wherein the length of the vertical wall is oriented substantially parallel with respect to the longitudinal axis (portion of the length is parallel with the longitudinal axis, see Fig. 4 below); wherein the flap has a length (length, Fig. 4 below) that is greater than a width (width, Fig. 4 below) and a thickness (thickness, Fig. 4 below) of the flap, and wherein the length of the flap extends at least partially laterally with respect to the longitudinal axis (it is the Examiner’s position that as a result of the flap being to the side of the longitudinal axis the length of the flap is at least partially lateral with respect to the longitudinal axis).
Examiner’s Annotated Fig. 4
[AltContent: connector][AltContent: textbox (longitudinal axis)][AltContent: arrow]
    PNG
    media_image2.png
    239
    224
    media_image2.png
    Greyscale

[AltContent: textbox (width)][AltContent: arrow][AltContent: connector][AltContent: textbox (length)][AltContent: ][AltContent: textbox (thickness)][AltContent: textbox (thickness)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (width)][AltContent: connector][AltContent: textbox (length)][AltContent: ]
    PNG
    media_image3.png
    198
    158
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783